Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
 
dated as of February 28, 2007

 
by and among
 
DIGITAL COMMUNICATION SERVICES, INC.,
 
the Shareholders of Digital Communication Services, Inc.,
 
and
 
J&J LEASING PARTNERSHIP, a Texas General Partnership,
 
the partners of J&J Leasing Partnership,
 
and
 
BCI COMMUNICATIONS, INC.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



THIS ASSET PURCHASE AGREEMENT, dated as of February 28, 2007 (this “Agreement”),
is made by and among DIGITAL COMMUNICATION SERVICES, INC, a Texas corporation,
J&J LEASING PARTNERSHIP, a Texas general partnership, (collectively, the
“Companies”), Jim Labenz, an individual domiciled in Texas, Jeff Reis, an
individual domiciled in Texas, who are collectively the sole shareholders and
partners of the Companies (the “Shareholders”), and BCI COMMUNICATIONS, INC, a
Delaware corporation (“Purchaser”), and the wholly owned subsidiary of Berliner
Communications, Inc. (“Berliner”).
 
WHEREAS, the Companies desire to sell to Purchaser, and Purchaser desires to
purchase from the Companies, all of the Companies’ right, title and interest to
the Companies’ Transferred Assets (as defined herein), which include the
Companies’ business and various assets, and in connection therewith Purchaser is
willing to assume the Companies’ Assumed Liabilities (as defined herein); and
 
WHEREAS, as an inducement and condition to Purchaser’s entering into this
Agreement, the Shareholders, who are now employees of the Companies, are,
concurrently with the execution and delivery of this Agreement, entering into
employment agreements with Purchaser (the “Employment Agreements”); and
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
ARTICLE I


SALE AND PURCHASE OF ASSETS
AND ASSUMPTION OF LIABILITIES
 
1.1 Certain Definitions Related to the Companies’ Assets and Liabilities. For
the purposes of this Agreement, the following terms shall have the meanings
ascribed to them below:
 
(a) “Companies Retained Assets” shall mean the assets and properties of the
Companies listed on the Companies’ schedule of retained assets (the “Companies’
Retained Assets Schedule”) attached to this Agreement.
 
(b) “Companies Transferred Assets” shall mean all the assets and properties of
the Companies (i) including its business and various assets, (ii) including all
of the assets and properties listed on the Companies’ schedule of enumerated
assets attached to this Agreement (the “Companies Schedule of Enumerated
Assets”), but (iii) excluding the Companies Retained Assets.
 
(c) “Companies Retained Liabilities” shall mean all of the debts, liabilities
and obligations of the Companies, excluding the Companies Assumed Liabilities,
but including (i) those debts, liabilities and obligations listed on, or related
to those listed on, the schedule of the Companies’ retained liabilities (the
“Companies Retained Liability Schedule”) attached to this Agreement, and (ii)
those debts, liabilities and obligations arising under or related to any
Employee Benefit Plans (as defined herein) of the Companies, except for
liabilities relating to Employee Benefit Plans that are to be assumed by or made
the express responsibility of Purchaser pursuant to the express terms of Section
4.5.
 

--------------------------------------------------------------------------------


 
(d) “Companies Assumed Liabilities” shall mean only the items listed on the
Companies’ schedule of assumed liabilities attached to this Agreement (the
“Companies Schedule of Assumed Liabilities”),
 
(e) “Initial Cash Payment” shall mean (A) $2,000,000, less the amount equal to
the Companies Assumed Liabilities as defined herein.
 
(f) “Promissory Note” shall mean a note in the amount of $1,750,000, with a term
of three (3) years, payable quarterly and bearing interest at a fixed rate equal
to eight and one-quarter percent (8.25%) per annum. The Promissory Note shall be
substantially in the Form of the Promissory Note attached to this Agreement as
Exhibit A, and will be secured by land and buildings purchased from J&J Leasing
Partners as evidenced by a Deed of Trust substantially in the form attached
hereto as Exhibit B.
 
(g) “Warrant” shall mean a warrant to purchase 500,000 shares of BCI
Communications, Inc Common Stock, par value .00002, at an exercise price of
$0.73 per share. The Warrant shall be substantially in the form of the Warrant
attached to this Agreement as Exhibit C.
 
1.2 Sale and Purchase of the Companies Transferred Assets.
 
(a) Upon the terms and subject to the conditions contained herein, concurrent
with the execution and delivery of this Agreement, the Companies shall sell,
transfer, assign, convey and deliver to Purchaser all of the Companies’ right,
title and interest in all of the Companies Transferred Assets, in each case free
and clear of all liens, mortgages, pledges, encumbrances, security interests,
charges or other interests of other persons of every kind whatsoever, except for
Permitted Liens (as defined herein).
 
(b) Concurrently with the execution and delivery of this Agreement, the
Companies will deliver to Purchaser (i) such general warranty deeds, bills of
sale with covenants of general warranty, endorsements, assignments, consents and
other good and sufficient instruments of sale, transfer, assignment and
conveyance, in form and substance satisfactory to Purchaser and its counsel, as
shall be effective to vest in Purchaser good and marketable title to, and a
valid and enforceable legal interest in, each of the Companies Transferred
Assets, (ii) all of the Companies’ contracts, contract amendments, commitments,
leases, books and records and all other information related to the Companies
Transferred Assets, (iii) all financial and general corporate records of the
Companies, and (iv), such other documents, certificates and instruments as
Purchaser may reasonably request. In addition, the Companies and the
Shareholders shall use their best efforts to put Purchaser into actual
possession and operating control of all the Companies Transferred Assets.
 
(c) Concurrently with such sale, transfer, assignment, conveyance and delivery
of the Companies Transferred Assets, upon the terms and subject to the
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Companies and the Shareholders contained herein,
Purchaser shall purchase and accept all of the Companies’ right, title and
interest, including but not limited to any rights, claims and causes of actions
against others, whether or not yet asserted, in the Companies Transferred
Assets.
 
-2-

--------------------------------------------------------------------------------


 
(d) Concurrently with the execution and delivery of this Agreement and as an
initial purchase price for the Companies Transferred Assets, Purchaser shall pay
to the Companies, by wire transfer and in immediately available funds, the
Initial Cash Payment, as well as deliver the Promissory Note, the Deed of Trust,
and the Warrant (the “Combined Initial Payment”).
 
1.3 Assumption of the Companies Assumed Liabilities. Concurrently with the
execution and delivery of this Agreement, Purchaser shall assume and shall agree
to pay, perform and discharge, as and when due, the Companies Assumed
Liabilities and shall deliver to the Companies instruments of assumption or
other documents in form and substance reasonably satisfactory to the Companies
and its counsel to evidence such agreement and assumption.
 
1.4 Contingent Purchase Price Adjustment Related to Operating Results
 
(a) Purchaser agrees to pay to James Labenz and Jeffrey Reis an additional
contingent purchase price of up to $1,000,000 (the “Aggregate Contingent
Purchase Price”) in three annual installments of $333,333.33 (each of which, the
“Installment Sum”), if and only if (i) certain performance objectives related to
the combined operating results of the Digital Communication Services, Inc.
business and the now existing operations of the Berliner Communications, Inc.
business located in Texas (together the “Texas Business”) are met and (ii)
Messrs. Labenz and Reis are employed by Purchaser at the end of each Contingent
Purchase Price Payment Period unless terminated “Without Cause” as set forth
below in Section 1.4(b). The Texas Business operating results will be measured
at the end of the twelve month period beginning on the first day of March 2007,
and on each of the subsequent two anniversaries thereof (each such twelve-month
period a “Contingent Purchase Price Payment Period”). At the end of each
Contingent Purchase Price Payment Period, the Purchaser will prepare financial
statements for such period reflecting the operating results of the Texas
Business (the “Actual Results”). Purchaser will compare the Actual Results to
the projected results presented on the Schedule of Projected Financial Results
attached hereto as Exhibit D (the “Projected Results”). Provided that both the
revenue and EBITDA (as defined below) reflected on the Actual Results are no
less than 80% of the Projected Results for the relevant Contingent Purchase
Price Payment Period, the Purchaser will pay the Installment Sum to James Labenz
and Jeffrey Reis within 30 days following the end of the relevant Contingent
Purchase Price Payment Period (the “Contingent Payment Date”). If either gross
revenue or EBITDA, calculated according to GAAP, reflected on the Actual Results
are less than 80% of the Projected Results, no portion of the Contingent
Purchase Price shall be paid for such period and the right to earn the
Installment Sum from that particular Contingent Purchase Price Payment Period
will be forever lost. “EBITDA” shall mean earnings before interest, taxes,
depreciation and amortization as shown on the statement of operations for each
Contingent Purchase Price Payment Period. A termination event that occurs after
the Contingent Purchase Price Payment Period but before the Contingent Payment
Date shall not effect Purchaser’s obligation to make the payment on any earned
Installment Sum.
 
-3-

--------------------------------------------------------------------------------


 


(b) Notwithstanding the terms of Section 1.4 above, no Contingent Purchase Price
will be due or payable if both Messrs. Labenz and Reiss are no longer employed
by the Purchaser on the last day of the Contingent Purchase Price Period, unless
such termination resulted from a termination “Without Cause” as defined in their
respective Employment Agreements with the Purchaser. If either one of Messrs.
Labenz or Reiss is no longer employed by the Purchase on the last day of the
Contingent Purchase Price Period (and the termination was not a termination
“Without Cause” as defined in the his Employment Agreement), and the other is
still employed, then one-half of the Contingent Purchase Price shall be paid to
the individual who is still employed with the Purchaser and nothing shall be
paid to the other.
 
1.5 License to Use Digitcom Name. For a period of one year from the date hereof,
the Companies grant to Purchaser a limited, exclusive license to use the name
“Digitcom” for or on invoices, letterhead, signage, or other marketing, press,
administrative or other uses as may be required in the ordinary course of
business.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
OF THE COMPANIES AND THE SHAREHOLDERS
 
Except as set forth in the applicable sections of the Companies’ Disclosure
Schedule attached hereto (the “Disclosure Schedule”), it being agreed that (a) a
disclosure in any one section of such Disclosure Schedule shall be deemed
disclosed in any other section of such disclosure if the relevance of such
disclosure to such other section is reasonably apparent, and (b) mere inclusion
of an item in the Disclosure Schedule as an exception to a representation or
warranty shall not be deemed an admission by the Companies or the Shareholders
that such item constitutes a material exception or a fact, event or circumstance
that would reasonably be expected to have Material Adverse Effect (as defined
herein), the Companies and the Shareholders, jointly and severally, represents
and warrants to Purchaser as follows:
 
2.1 Corporate Organization. The Companies are corporations and/or partnerships
duly organized, validly existing and in good standing under the laws of their
state of incorporation and/or formation and have full corporate and/or
partnership power and authority to own or lease their properties and assets and
to carry on their business as it is presently being conducted. The Companies are
duly qualified or licensed in the State of Texas are in good standing in every
jurisdiction where the character of its properties owned or leased or the nature
of its activities makes such qualification or license necessary.
 
-4-

--------------------------------------------------------------------------------


 
2.2 No Subsidiaries. The Companies have no subsidiaries and no interest, direct
or indirect, in any corporation, partnership, joint venture, limited liability
company, business trust or other business entity. In connection with the
transactions contemplated by this Agreement, Purchaser shall incur no liability
or obligation of any nature for any liability, debt, cost, expense or other
obligation of any corporation, partnership, joint venture, limited liability
company, business trust or other business entity (other than those disclosed in
this Agreement and the schedules hereto) in which the Companies have an
interest, direct or indirect.
 
2.3 Certificate of Incorporation; Bylaws.
 
(a) True and complete copies of the Certificate of Incorporation of Digital
Services Communications, Inc. and the Partnership Agreement of J&J Leasing
Partnership (the “Certificates of Incorporation”) are included in Section 2.3(a)
of the Disclosure Schedule.
 
(b) A true and complete copy of the Bylaws of Digital Services Communications,
Inc. (the “Bylaws”) are included in Section 2.3(b) of the Disclosure Schedule.
 
2.4 Authorization. Each of the Shareholders and/or Partners and the Companies
has the requisite power (corporate or otherwise), capacity and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the Board of Directors of the Companies and/or the General Partners and by
the shareholders of the Companies, and no additional proceedings (corporate or
otherwise) on the part of the Companies, their Board of Directors, any of its
shareholders and/or General Partners or, except as could not materially diminish
the value to Purchaser of the transactions contemplated by this Agreement, any
other person are necessary to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby.
This Agreement has been duly executed and delivered and constitutes the valid
and binding obligations of each of the Shareholders and/or General Partners the
Companies, enforceable against each of the Shareholders, General Partners and
the Companies in accordance with its terms.
 
2.5 Capitalization.
 
(a) All Outstanding Target Shares are validly issued, fully paid and
nonassessable and were not issued in violation of any preemptive or similar
right. All of the Outstanding Target Shares are owned by the Shareholders.
 
2.6 Noncontravention; Consents; Filings. The execution, delivery and performance
of this Agreement and the consummation by the Shareholders, General Partners and
the Companies of the transactions contemplated hereby and compliance by the
Shareholders. General Partners and the Companies with the provisions hereof do
not and will not (a) conflict with or violate any provision of the Certificate
of Incorporation or Bylaws of either of the Companies, (b) require any filing
with, or the permit, authorization, consent or approval of, any court,
arbitrator or arbitral tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (a “Governmental Entity”), (c)
conflict with or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to, binding upon or enforceable against either the
Shareholders or the Companies or any of their respective properties or assets,
(d) constitute a breach of any duty owed by the Shareholders or any other person
acting in a representative or fiduciary capacity with respect to any shareholder
or any person with any beneficial interest in either of the Companies or any
shareholder of the companies, or (e) create any lien, charge, encumbrance,
security interest, claim or right of others on or with respect to any
Transferred Asset, or (f) materially diminish the value of the transactions
contemplated by this Agreement to Purchaser, result in a violation or breach of,
or constitute (with or without notice or lapse of time or both) a default or
give rise to any right of termination, amendment, cancellation or acceleration
under, or result in the creation or imposition of any lien, charge, encumbrance,
security interest, claim or right of others of whatever nature upon any property
or assets of any of the Shareholders or the Companies under, any note, bond,
mortgage, indenture, lease, license, contract, agreement, or other instrument or
obligation to which either the Shareholders or the Companies are a party or by
which any of the Shareholders, the Companies or any of their respective
properties or assets may be bound.
 
-5-

--------------------------------------------------------------------------------


 
2.7 Financial Statements. Section 2.7(a) of the Disclosure Schedule sets forth
the audited balance sheets of the Companies as at December 31, 2005, and 2004,
and the unaudited financial statements through the month ended December 31,
2006, and the related audited statements of operations, stockholders’ equity or
deficit and cash flows for the periods then ended. The balance sheet of the
Companies as of December 31, 2006 is referred to in this Agreement as the “2006
Balance Sheet.” Such financial statements (i) are true and complete in all
material respects, and (ii) have been prepared in accordance with GAAP applied
on a consistent basis. Each of the balance sheets of the Companies referred to
in this Section 2.7 reflects, as of the dates thereof, all claims against and
all debts and liabilities of the Companies, fixed or contingent, as at the date
thereof, required to be shown thereon under GAAP, and the related statements of
operations, stockholders’ equity or deficit and cash flows fairly present the
results of operations, the stockholders’ equity or deficit and cash flows of the
Companies for the respective periods indicated.
 
2.8 Books and Records. All accounts, books and ledgers of the Companies have
been properly and accurately kept and completed in all material respects, and
there are no material inaccuracies or material discrepancies of any kind
contained or reflected therein. The Companies have none of its records, systems
controls, data or information recorded, stored, maintained, operated or
otherwise wholly or partly dependent on or held by any means (including any
electronic, mechanical or photographic process, whether computerized or not)
which (including all means of access thereto and therefrom) are not under the
exclusive ownership (excluding licensed software programs) and direct control of
the Companies.
 
2.9 No Undisclosed Liabilities. As of the date of the 2006 Balance Sheet, except
as set forth in Section 2.9 of the Disclosure Schedule, the Companies have no
debt, liability or obligation of any nature (absolute, accrued, contingent or
otherwise) that is not fully reflected on or reserved against in the 2006
Balance Sheet.
 
-6-

--------------------------------------------------------------------------------


 
2.10 Interim Changes. Except as set forth in Section 2.10 of the Disclosure
Schedule, since the date of the 2006 Balance Sheet, the Companies have been
operated only in the ordinary course of business consistent with past practice
in all respects, and the Companies have not:
 
(a) suffered any changes, nor has there occurred or arisen any events, facts,
circumstances or conditions, that have had or could reasonably be expected to
have, either singly or in the aggregate, a material adverse effect on the
business, operations, condition (financial or otherwise), properties,
liabilities, client relations, or prospects of the Companies or on any
Transferred Assets listed on the Schedule of Enumerated Assets (a “Material
Adverse Effect”) or to materially diminish the value to Purchaser of the
transactions contemplated hereby;
 
(b) made any capital expenditures which are more than $20,000 individually or
$50,000 in the aggregate;
 
(c) employed, engaged or entered into any new contract with or amended any
existing contract for the employment of, any person by the Companies or
increased the compensation or benefits of any employee of the Companies;
 
(d) sold, assigned, transferred, conveyed, leased or otherwise disposed of or
agreed to sell, assign, transfer, convey, lease or otherwise dispose of any
portion of its properties or assets, except in the ordinary course of business
and consistent with past practice in all respects;
 
(e) suffered any damage, destruction or loss of property related to the
Companies, whether or not covered by insurance;
 
(f) declared, paid or set aside for payment any dividend or other distribution
(whether in cash, stock or property or any combination thereof), directly or
indirectly, in respect of the Companies’ capital stock or other securities;
 
(g) made any change in its accounting principles or methods;
 
(h) written down the value of any inventory (including write-downs by reason of
shrinkage or mark-down) or assets or written off as uncollectible any notes or
accounts receivable, except for such write-downs or write-offs in the ordinary
course of business consistent with past practice in all respects, nor suffered
any change or experienced any condition which would require any such write-down
or write-off;
 
(i) paid, loaned or advanced any amount, other than advances to employees for
travel and entertainment expenses in the ordinary course of business and
consistent with past practice in all respects, or sold, transferred or leased
any properties or assets (real, personal or mixed, tangible or intangible),
other than properties or assets of nominal value, to any of its employees,
officers or directors or any affiliate or associate of any of its employees,
officers or directors; or
 
(j) agreed, whether in writing or otherwise, to take any action described in
this Section 2.10.
 
-7-

--------------------------------------------------------------------------------


 
2.11 Litigation. There is no action, suit or proceeding by or before any
Governmental Entity pending nor, to the Actual Knowledge (as defined herein) of
the Shareholders and the Companies or which could have been discovered through
reasonable investigation, threatened, against or involving the Shareholders or
the Companies, or affecting any properties or assets of any of the Shareholders
or the Companies. Neither the Shareholders nor the Companies are aware of any
reasonable basis for any such claim, action, suit, inquiry, proceeding or
investigation. Neither the Shareholders nor the Companies are subject to any
order, writ, injunction or decree which could reasonably be expected to impair
the ability of either the Shareholders or the Companies to consummate the
transactions contemplated hereby or diminish the value of the transactions
contemplated by this Agreement to Purchaser.
 
2.12 No Violation.
 
(a) The Companies are not in violation or breach of, or in default under (and no
event has occurred which with notice or lapse of time or both would constitute
such a breach, violation or default or give rise to any right of termination,
amendment, cancellation or acceleration under) any term, condition or provision
of (i) the Certificate of Incorporation or Bylaws of the Companies, (ii) any
order, writ, injunction, decree, statute, rule or regulation applicable to the
Companies or any of its properties, assets or business or (iii) any note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which the Companies are a party or by which the Companies or any
of its properties or assets may be bound.
 
(b) The Shareholders and the Companies have obtained all permits,
authorizations, consents or approvals and made all notifications and
applications to Governmental Entities required under applicable law necessary to
conduct business as heretofore conducted which, if not obtained or made, could
reasonably be expected to (i) impair the ability of the Shareholders or the
Companies to consummate the transactions contemplated hereby or (ii) in the
aggregate have a Material Adverse Effect on the business of the Companies or
materially diminish the value of the transactions contemplated by this Agreement
to Purchaser.
 
2.13 Title to Properties; Encumbrances. Except as set forth in Section 2.6 of
the Disclosure Schedule or in Section 2.15(a) of the Disclosure Schedule with
respect to Intellectual Property (as defined herein), the Companies have good,
marketable and valid title to all Transferred Assets listed on the Schedule of
Enumerated Assets. Except as set forth in Section 2.6 of the Disclosure Schedule
or in Section 2.15(a) of the Disclosure Schedule with respect to Intellectual
Property, the Companies have good, marketable and valid title to all Transferred
Assets. Except as set forth in Section 2.6 of the Disclosure Schedule or in
Section 2.15(a) of the Disclosure Schedule with respect to Intellectual
Property, all Transferred Assets are free and clear of all title defects or
objections, liens, claims, charges, security interests or other encumbrances of
any nature whatsoever. Upon the consummation of the transactions contemplated by
this Agreement, the Companies will deliver, and Purchaser shall receive, good,
marketable and valid title to all Transferred Assets. With respect to any real
property transferred to Purchaser, such property is held by J&J Leasing Partners
free and clear of all liens, rights of way, easements, restrictions, exceptions,
variances, reservations, covenants or other imperfections of title, if any, that
do not materially detract from the value of or materially interfere with the
present use of the property affected thereby.
 
-8-

--------------------------------------------------------------------------------


 
2.14 Condition and Sufficiency of Assets.
 
(a) Each of the tangible Transferred Assets is in good condition (ordinary wear
and tear excepted) and is suitable for use in the business of the Companies as
such business has historically been conducted.
 
(b) The Companies’ schedule of Enumerated Assets contains,
 
(i) in Section 2.14(b)(i) thereof, a true and complete list of all real property
owned by the Companies or in which the Companies have an interest, other than
leases;
 
(ii) in Section 2.14(b)(ii) thereof, a true and complete list of all leases
under which the Companies lease any real property;
 
(iii) in Section 2.14(b)(iii) thereof, a true and complete list of all property
other than real property or Intellectual Property owned by Companies, including
but not limited to equipment, furniture and machinery;
 
(iv) in Section 2.14(b)(iv) thereof, a true and complete list of all leases
under which the Companies lease any property other than real property that is
material to the Companies’ business;
 
(v) in Section 2.14(b)(v) thereof, a true and complete list of all contracts to
which the Companies are a party and that are material to its business
 
(vi) in Section 2.14(b)(vi) thereof, a true and complete list of all
Intellectual Property (as defined herein) used by the Companies, including a
list of all trademarks, tradenames, service marks or service names used by the
Companies or in which the Companies have an interest;
 
(vii) in Section 2.14(b)(vii) thereof, a true and complete list, as of the date
hereof, of all accounts receivable of the Companies, including, with respect to
each such account receivable, the amount due thereunder to the Companies;
 
(viii) in Section 2.14(b)(viii) thereof, a true and complete list of the
Companies’ Material inventory, all consigned inventory, and a general
description of all inventory not deemed Material to the satisfaction of
Purchaser as of the date hereof;
 
(ix) in Section 2.14(b)(ix) thereof, a true and complete list of all insurance
policies under which the Companies are an insured person or otherwise has a
beneficial interest; and
 
(x) in Section 2.14(b)(x) thereof, a true and complete list of all governmental
and commercial licenses, permits, authorizations and otherwise pertaining to the
Companies’ business, both: 1) those that the Companies currently have, or 2)
those that are required to conduct the Companies’ business in its ordinary
course, and an indication of whether or not such licenses are currently
effective, and
 
-9-

--------------------------------------------------------------------------------


 
(xi) in Section 2.14(xi) thereof, a true and complete list of all other assets
or properties of the Companies, of whatever nature, that are (A) material to the
business of the Companies, and (B) are not listed elsewhere on the Companies’
Schedule of Enumerated Assets.
 
(c) The Transferred Assets comprise all of the Companies’ assets and properties
used in the conduct of its business and are sufficient to continue to carry such
business in the same manner in all respects as it has historically been
conducted by the Companies.
 
2.15 Intellectual Property. Except as set forth in Section 2.15(a) of the
Disclosure Schedule, the Companies have all right, title and interest in, or a
valid and binding license to use, all Intellectual Property (as defined herein)
that is a part of the Transferred Assets. Except as set forth in Section 2.15(a)
of the Disclosure Schedule, no claim of infringement or misappropriation arising
from the use of Intellectual Property that is part of the Transferred Assets is
or has been made or is or has been threatened to be made in writing or, to the
Best Knowledge of the Companies and the Shareholders and General Partners, is or
has been threatened to be made orally against either of the Companies, and,
except as set forth in Section 2.15(a) of the Disclosure Schedule, to the Best
Knowledge of the Companies, the Shareholders and the General Partners, the
Companies are not infringing or misappropriating any Intellectual Property of
any other person or entity in the Companies’ use of any Intellectual Property
that is part of the Transferred Assets. The Companies have granted no license,
franchise or permit in effect on the date hereof to any person or entity to use
any Intellectual Property that forms a part of the Transferred Assets. As used
herein, “Intellectual Property” shall mean patents and patent rights, copyrights
and copyright rights, and other proprietary intellectual property, trade
secrets, and proprietary information, as well as all pending applications for,
and registrations rights of, any of the foregoing.
 
2.16 Leases. Section 2.16 of the Disclosure Schedule contains a summary,
accurate in all respects, of the terms of all leases pursuant to which the
Companies lease real property, including but not limited to assignment rights
and claims to such property, whether or not asserted, or pursuant to which the
Companies lease personal property and which provide for lease payments in excess
of $10,000 during any twelve-month period. All such leases are valid, binding
and enforceable against the Companies and, to the Actual Knowledge of the
Shareholders and the Companies, any other party thereto in accordance with their
terms, and are in full force and effect. There are no existing defaults by the
Companies thereunder, and the Companies are not in breach, violation or default
(and no event which with the giving of notice or the passage of time or both
would constitute such a breach, violation or default or give rise to any right
of termination, amendment, renegotiation, cancellation or acceleration)
thereunder.
 
2.17 Bank Accounts. Section 2.17 of the Disclosure Schedule sets forth the names
and locations of all banks, trust companies, savings and loan associations and
other financial institutions at which the Companies maintain safe deposit boxes
or accounts of any nature and the names of all persons authorized to draw
thereon, make withdrawals therefrom or have access thereto.
 
2.18 Taxes. (a) All Returns (as defined herein) required to be filed (taking
into account extensions) on or before the date hereof for Taxes (as defined
herein) properly attributable to periods ending on or before the date hereof by,
or with respect to any activities of, or property owned by either of the
Companies, have been or will be filed in accordance with all applicable laws and
are or, with respect to Returns yet to be filed, will be, true, correct and
complete in all material respects as filed; all Taxes shown as due on such
Returns have been or will be timely paid; and reserves reflected on the 2006
Balance Sheet are sufficient to cover all Taxes (whether or not shown as due on
any Return) accrued as of the dates thereof, respectively, and, adjusted for the
passage of time, will be sufficient to cover all Taxes as of the date hereof;
(b) all Taxes required to be withheld by both Companies have been withheld, and
such withheld Taxes have either been duly and timely paid to the proper Taxing
Authorities (as defined herein) or set aside in accounts for such purpose if not
yet due; (c) no Return filed by the Shareholders, General Partners or the
Companies is currently under audit by any Taxing Authority or is the subject of
any judicial or administrative proceeding, and to the Best Knowledge of the
Shareholders, General Partners and the Companies, respectively, no Taxing
Authority is threatening to commence any such audit; (d) no Taxing Authority is
now asserting against the Companies any deficiency or claim for Taxes or any
adjustment of Taxes and no issue has been raised by any Taxing Authority in any
examination which, by application of the same or similar principles, could
reasonably be expected to result in a proposed deficiency for any period not so
examined; (e) the Companies are not subject to or bound by any Tax sharing
agreement (or other arrangement or practice for the sharing of Taxes); (f) the
Companies have never been a member of a consolidated group within the meaning of
Section 1504 of the Code; (g) neither the Shareholders nor the Companies have
waived any statute of limitations with respect to any Tax or agreed to any
extension of time for filing any Return that has not been filed, and neither the
Shareholders nor the Companies have consented to extend the period in which any
Tax may be assessed or collected by any Taxing Authority; (h) there are no liens
for Taxes (other than Taxes not yet due) upon any of the assets of the
Companies; (i) the Companies have no liability under Treasury Regulation
1.1502-6 (or any similar provision of state, local or foreign law) or any
liability as a transferee or successor, by contract or otherwise, for the Taxes
of any person other than the Companies; (j) all income tax Returns for the
Companies in respect of all years not barred by the statute of limitations have
heretofore been delivered by the Companies to Purchaser and such Returns are
true, correct, and complete in all material respects, and all such Returns are
listed in Section 2.18 of the Disclosure Schedule; (k) there are no outstanding
powers of attorney enabling any party to represent the Companies with respect to
Tax matters; (l) no consent under Section 341(f) of the Internal Revenue Code of
1986, as amended (together with the rules and regulations promulgated
thereunder, the “Code”) has been filed with respect to the Companies; and (m)
for all relevant federal and state purposes, Digital Communication Services,
Inc. has been an S corporation at all times since February 1, 1996.
 
-10-

--------------------------------------------------------------------------------


 
2.19 Contracts and Commitments.
 
(a) Section 2.19(a) of the Disclosure Schedule sets forth a complete and
accurate list of all
 
(i) credit agreements, notes, indentures, security agreements, pledges,
guarantees of or agreements to assume any such debt obligation of others or
similar documents relating to indebtedness for borrowed money (including
interest rate or currency swaps, hedges or straddles or similar transactions) to
which the Companies are a party or by which any of its assets are bound,
restricted or encumbered;
 
-11-

--------------------------------------------------------------------------------


 
(ii) employment, consulting, severance or termination agreements which require
or may require the Companies to pay (A) more than $100,000 in any twelve-month
period, or (B) any severance or termination pay liability or obligation;
 
(iii) agreements by or among the shareholders of the Companies relating to or
affecting the acquisition, disposition or voting of the capital stock of the
Companies;
 
(b) Except as set forth in Section 2.19(b) of the Disclosure Schedule,
 
(i) the Companies do not have any contract which is material to its business,
operations or prospects;
 
(ii) no purchase contract of either of the Companies continue for a period of
more than twelve months or requires payment of more than $10,000 in any
twelve-month period;
 
(iii) no Employee Benefit Plan contains any severance or termination pay
liability or obligation;
 
(iv) the Companies have no employee to whom it is paying base salary at the
annual rate of more than $100,000 for services rendered;
 
(v) the Companies are not restricted by any agreement from carrying on its
business in any respect anywhere in the world;
 
(vi) the Companies do not have any outstanding loan to any person, other than
advances to employees for travel and entertainment expenses in the ordinary
course of business; and
 
(vii) the Companies do not have any power of attorney outstanding or any
obligation or liability (whether absolute, accrued, contingent or otherwise), as
surety, co-signer, endorser, co-maker, indemnitor or otherwise in respect of the
obligation of any person, corporation, partnership, joint venture, limited
liability company, association, organization or other entity.
 
2.20 Client Relations. Except as set forth in Section 2.20 of the Disclosure
Schedule, since December 31, 2004, there has not been, and as of the date
hereof, to the Actual Knowledge of the Companies and the Shareholders and
General Partners, there exists no set of facts or circumstances that could
reasonably be expected to result in, any adverse change in the Company’s
relations with any of its current clients, whether as a result of the
transactions contemplated by this Agreement or otherwise, provided, however, it
is understood and agreed that neither the Companies nor the Shareholders or
General Partners make any representation or warranty concerning such relations
following the consummation of the transactions contemplated by this Agreement.
Section 2.20 of the Companies Disclosure Schedule sets forth the names of the
Companies 10 largest clients (measured by the Companies revenues for the fiscal
year ended December 31, 2006) as of the date hereof, and the projected revenues
of such largest clients and of all clients in the aggregate for the fiscal year
ending December 31, 2006. All such projections were made in good faith and upon
a reasonable basis, but no representation or warranty is made that such
projections will in fact be achieved. No current client of the Companies has
advised the Companies in writing or otherwise that it is terminating or
considering terminating the handling of its business by the Companies as a whole
or in respect of any particular product, project or service, or is planning to
reduce its future spending with the Companies in any manner, but no
representation or warranty is made that such a termination or reduction will not
occur after the consummation of the transactions contemplated hereby.
 
-12-

--------------------------------------------------------------------------------


 
2.21 Insurance. Section 2.21 of the Disclosure Schedule contains an accurate
list and description by type of all policies of fire, liability, workmen’s
compensation and other forms of insurance, including, but not limited to, all
group insurance programs in effect for the Companies’ employees, owned or held
by the Companies. All such policies are in full force and effect, all premiums
due with respect thereto covering all periods up to and including the date
hereof have been paid, and no written notice of cancellation or termination has
been received with respect to any such policy. Except as set forth in the
Section 2.21 of the Disclosure Schedule, (a) such policies are sufficient for
compliance with all material requirements of law and of all material agreements
to which the Companies are a party, (b) are valid, outstanding and enforceable
policies, (c) provide insurance coverage for the assets and operations of the
Companies that is adequate in light of risks of the Companies’ business as
heretofore conducted, (d) will remain in full force and effect through the
respective dates set forth in Section 2.21 of the Disclosure Schedule without
the payment of additional premiums, and (e) will not in any way be affected by,
or terminate or lapse by reason of, the transactions contemplated by this
Agreement. The Companies have not been refused any insurance with respect to its
assets or operations, nor has its coverage been limited, by any insurance
carrier to which it has applied for any such insurance or with which it has
carried insurance.
 
2.22 Labor Matters; Unions. None of the employees of either of the Companies is
represented by a union in connection with his or her employment by the
Companies. No labor organization or group of employees of the Companies has made
a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to the Actual Knowledge of the
Companies and the Shareholders after inquiry of the Companies’ personnel
manager, threatened to be brought or filed with the National Labor Relations
Board or any other labor relations tribunal or authority. There are no
organizing activities, strikes, work stoppages, slowdowns, lockouts,
arbitrations or grievances, or other labor disputes pending or, to the Actual
Knowledge of the Companies and the Shareholders after inquiry with the Companies
personnel manager, threatened against the Companies or involving the Companies
employees. The Companies are in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment, wages and hours and occupational safety and health.
 
2.23 Compliance With Law. The operations of the Companies have been conducted in
accordance with all applicable laws, regulations and other requirements of all
national governmental authorities, and of all states, municipalities and other
political subdivisions and agencies thereof, having jurisdiction over the
Companies.
 
-13-

--------------------------------------------------------------------------------


 
2.24 No Filings With Securities and Exchange Commission. The Companies have had,
during the past five years, no legal obligation to file any form, report,
schedule, statement, proxy statement or other document or information with the
Securities and Exchange Commission, and during the same period the Companies
have not filed with the Securities and Exchange Commission any such form,
report, schedule, statement, proxy statement or other document or information.
 
2.25 Environmental Matters.
 
(a) The Companies are in compliance with all applicable Environmental Laws (as
defined herein), which compliance includes, but is not limited to, the
possession by the Companies of all permits and other governmental authorizations
required under applicable Environmental Laws, and compliance with the terms and
conditions thereof. Neither the Shareholders nor the Companies has received any
communication (written or oral), whether from a governmental authority, citizens
group, public-interest or not-for-profit organization, employee or any other
person or entity, that alleges that the Companies are not in such compliance,
and, to the Best Knowledge of the Shareholders and the Companies, there are no
circumstances that may prevent or interfere with such compliance in the future.
 
(b) There is no Environmental Claim (as defined herein) pending or, to the
Actual Knowledge of the Shareholders or the Companies, threatened against the
Companies, or affecting any properties or assets of the Companies, or, to the
Actual Knowledge of the Companies and the Shareholders, against any person or
entity whose liability for any Environmental Claim the Companies have or may
have retained or assumed either contractually or by operation of law.
 
(c) There are no past or present actions, activities, circumstances, conditions,
events or incidents, including the release, emission, discharge, presence or
disposal of any Materials of Environmental Concern (as defined herein) having
occurred or occurring during the periods when the Companies leased or owned any
real property, that could reasonably be expected to form the basis of any
Environmental Claim against the Companies or affecting any properties or assets
of the Companies, or, to the Actual Knowledge of the Companies or Shareholders,
against any person or entity whose liability for any Environmental Claim the
Companies have or may have retained or assumed either contractually or by
operation of law.
 
(d) For the purposes of this Agreement, “Environmental Claim” means any claim,
action, cause of action, investigation or notice (written or oral) by any person
or entity alleging potential liability (including potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (i) the presence, or release into the
environment, of any Materials of Environmental Concern at any location, whether
or not owned or operated by the Companies or (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.
 
(e) For the purposes of this Agreement, “Environmental Laws” means all federal,
state, local and foreign laws and regulations relating to pollution or
protection of human health or the environment (including ambient air, surface
water, ground water, land surface or subsurface strata), including laws and
regulations relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern.
 
-14-

--------------------------------------------------------------------------------


 
(f) For the purposes of this Agreement, “Materials of Environmental Concern”
means chemicals, pollutants, contaminants, wastes, toxic substances, petroleum
and petroleum products.
 
2.26 Benefit Plans; Compliance with ERISA.
 
(a) For the purposes of this Agreement, the following terms shall have the
meanings set forth below:
 
(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
(ii) “Employee Benefit Plan” means any employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any current or former
employee, officer or director of the Companies or any beneficiary or dependent
thereof that is sponsored or maintained by the Companies or to which the
Companies contribute or are obligated to contribute, whether or not written,
including any employee welfare benefit plan within the meaning of Section 3(1)
of ERISA, any employee pension benefit plan within the meaning of Section 3(2)
of ERISA (whether or not such plan is subject to ERISA) and any bonus,
incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control or fringe benefit plan, program or
agreement.
 
(b) Section 2.26(b) of the Disclosure Schedule contains a complete list of all
Employee Benefit Plans.
 
(c) With respect to each Employee Benefit Plan, the Companies have delivered to
Purchaser a true, correct and complete copy of (i) each writing, if any,
constituting a part of such Employee Benefit Plan, including all plan documents,
trust agreements, insurance contracts and other funding vehicles; and (ii) the
current summary plan description and any material modifications thereto, if any
(in each case, whether or not required to be furnished under ERISA).
 
(d) Section 2.26(d) of the Disclosure Schedule identifies each Employee Benefit
Plan that is intended to be a “qualified plan” within the meaning of Section
401(a) of the Code (“Qualified Plans”) and each Qualified Plan and its related
trust is “qualified” within the meaning of Section 401(a) of the Code. No events
have occurred that could adversely affect the qualified status of any Qualified
Plan or the related trust.
 
(e) All contributions required to be made to any Employee Benefit Plan by
applicable law or regulation or by any plan document or other contractual
undertaking, and all premiums due or payable with respect to insurance policies
funding any Employee Benefit Plan, for any period through the date hereof,
either (i) have been timely made or paid in full or (ii) to the extent not
required to be made or paid on or before the date hereof, shall be disclosed to
Purchaser as soon as practicable following the date hereof with the
understanding that such amounts shall be reflected on the Opening Balance Sheet.
 
-15-

--------------------------------------------------------------------------------


 
(f) With respect to each Employee Benefit Plan, the Companies have complied, and
is now in compliance, in all material respects with all provisions of ERISA, the
Code and all laws and regulations applicable to such Employee Benefit Plans and
each Employee Benefit Plan has been administered in all material respects in
accordance with its terms.
 
(g) Neither of the Companies nor any other person, including any fiduciary, has
engaged in any “prohibited transaction” (as defined in Section 4975 of the Code
or Section 406 of ERISA), which could subject any of the Employee Benefit Plans
or their related trusts, the Companies or any person that the Companies have an
obligation to indemnify, to any tax or penalty imposed under Section 4975 of the
Code or Section 502 of ERISA.
 
(h) For purposes of this Section 2.26, the term “employee” shall be considered
to include individuals rendering personal services to the Companies as
independent contractors.
 
2.27 Brokers and Finders. None of the Shareholders, the Companies, their
officers, directors or employees has employed any broker or finder or incurred
any liability for any investment banking fees, brokerage fees, commissions or
finders’ fees in connection with the transactions contemplated by this
Agreement.
 
2.28 Personnel.
 
(a) Section 2.28(a) of the Disclosure Schedule sets forth a true and complete
list of (i) the names and current salaries of all directors, officers and
employees of the Companies (the “Company Employees”) and the family
relationships, if any, among such persons, and (ii) a statement as to whether,
on the date hereof, any such employee is absent from employment due to illness,
vacation, disability, military service, or other authorized absence (each, an
“Inactive Employee”).
 
(b) Section 2.28(b) of the Disclosure Schedule sets forth a summary of the
Companies’ policies concerning pay raises for officers and other employees of
the Companies.
 
2.29 Insider Interests. Except as set forth in Section 2.29 of the Disclosure
Schedule, no shareholder, officer, director or employee of either of the
Companies has any interest in any property, real or personal, tangible or
intangible, including Intellectual Property, used in or pertaining to the
business of the Companies.
 
2.30 CPO’s and other Contracts. All Customer Purchase Orders and other contracts
for the sale of goods and services reflected in the Schedule of Backlog of the
Companies (as attached to this Agreement as Schedule 2.31) are valid and will
upon performance by the Companies of these contracts and Customer Purchase
Orders entitle the Companies to receive the payments contemplated therein.
 
-16-

--------------------------------------------------------------------------------


 
2.31 Disclosure. No representation or warranty made by the Companies or the
Shareholders in this Agreement and no statement contained in any document
(including the Disclosure Schedule) or certificate furnished or to be furnished
by the Companies or the Shareholders to Purchaser or any of its representatives
pursuant to the provisions hereof or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
not misleading in any respect, in light of the circumstances under which it was
made, any such representation, warranty, statement or certificate.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents to the Companies and the Shareholders as follows:
 
3.1 Corporate Organization. Purchaser is an corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.
 
3.2 Authorization. Purchaser has the requisite corporate power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by an officer of Purchaser, and no additional proceedings (corporate or
otherwise) on the part of Purchaser, its boards of directors, stockholders or
any other person are necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby. This Agreement has been duly executed and delivered and
constitutes the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms.
 
3.3 Noncontravention; Consents; Filings. The execution, delivery and performance
of this Agreement by Purchaser and the consummation by Purchaser of the
transactions contemplated hereby and compliance by Purchaser with any of the
provisions hereof do not and will not (a) conflict with or violate any provision
of the certificate of incorporation or bylaws of Purchaser (true and complete
copies of which certificate of incorporation and bylaws of Purchaser, as in
effect as of the date hereof, have previously been delivered by Purchaser to the
Companies), (b) require any filing with, or permit, authorization, consent or
approval of, any Governmental Entity, or (c) conflict with or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to, binding
upon or enforceable against Purchaser or any of its properties or assets,
except, in the case of clause (c), for such conflicts or violations which would
not impair the ability of Purchaser and Parent to consummate the transactions
contemplated hereby.
 
3.4 Brokers and Finders. None of Purchaser, its officers, directors, employees
or affiliates has employed any broker or finder or incurred any liability for
any investment banking fees, brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated by this Agreement.
 
-17-

--------------------------------------------------------------------------------


 
ARTICLE IV
 
ADDITIONAL AGREEMENTS
 
4.1 Further Assurances. Subject to the terms and conditions of this Agreement,
Purchaser, the Companies, and the Shareholders shall (and the Shareholders shall
cause the Companies to) use all reasonable efforts (but without incurring any
additional material financial obligation) to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement. From time to time after the date hereof, and at the request of any
party hereto and without further consideration, any other party shall execute
and deliver to the requesting party such documents, which shall contain
reasonable representations and warranties regarding the authority of such
persons to execute, deliver and perform such documents and the enforceability
thereof, and take such other action (but without incurring any additional
material financial obligation) as the requesting party may reasonably request in
order to consummate more effectively the transactions contemplated hereby.
 
4.2 Public Announcements. No party to this Agreement other than Purchaser shall
make or cause to be made any press release or public announcement or otherwise
communicate with any news media concerning this Agreement or the transactions
contemplated hereby, except as may be required by law.
 
4.3 Tax Returns. The parties shall cooperate in all reasonable respects with
each other to permit the parties, in accordance with applicable law, to promptly
prepare and file, on or before the due date or any extension thereof, all
federal, state and local Returns relating to the Companies, the Shareholders and
the General Partners required to be filed by such parties, and the parties shall
cooperate with respect to all tax matters, including any federal or state tax
audit.
 
4.4 Definitions Related to Knowledge. For the purposes of this Agreement, the
following terms shall have the meanings ascribed to them below:
 
(a) “Best Knowledge” shall mean (i) with respect to any individual, the
knowledge of such individual after a reasonable investigation, and (ii) with
respect to the Companies, the collective Best Knowledge of Jim Labenz and Jeff
Reis.
 
(b) “Actual Knowledge” shall mean (i) with respect to an individual, the actual
knowledge of such individual, (ii) with respect to the Companies, the collective
Actual Knowledge of Jim Labenz and Jeff Reis.
 
4.5 Employee Matters.
 
(a) Effective as of and contingent upon the consummation of the transactions
contemplated by this Agreement, Purchaser shall offer employment, commencing as
of the date hereof, to all Employees of the Companies (i) at comparable levels
of wages and/or salary as provided by the Companies, (ii) to the extent
practicable under the circumstances, in comparable positions, immediately prior
to the date hereof, and (iii) with employee benefits that are at least as
favorable in the aggregate as those provided under the Employee Benefit Plans of
the Companies set forth in Section 2.26(b) of the Disclosure Schedule. Each such
Employee of the Companies who accepts Purchaser’s offer of employment and who
becomes an employee of Purchaser effective as of the date hereof is hereinafter
referred to as a “Transferred Employee,” and the “Hire Date” for a Transferred
Employee shall mean the date hereof, provided that, in the case of an Inactive
Employee, he or she actually returns to active service with Purchaser.
 
-18-

--------------------------------------------------------------------------------


 
(b) Effective as of the Hire Date, Purchaser shall assume the liability of the
Companies in respect of the Transferred Employees for accrued and unpaid
salaries, wages and vacation and sick pay, but only to the extent such liability
is reflected on the Opening Balance Sheet. The Companies shall remain
responsible for payment of any and all retention, change in control or other
similar compensation or benefits which are or may become payable to Employees of
the Companies in connection with the consummation of the transactions
contemplated by this Agreement.
 
(c) The Companies shall remain solely responsible for any and all liabilities
relating to or arising out of the following: (i) any pay, benefits, damages or
other claims to, by or on behalf of Employees of the Companies who are not
Transferred Employees, including compensation or benefits or otherwise arising
out of employment or the termination of employment, and whether incurred on or
before the date hereof, and (ii) any benefits, damages or other claims to, by or
on behalf of any Transferred Employee, including compensation or benefits or
other liabilities or costs arising out of employment or the termination of
employment, on or before the Hire Date.
 
(d) Purchaser shall be responsible for (i) claims for workers compensation and
welfare benefits (as described in Section 3(1) of ERISA (whether or not covered
by ERISA, but excluding severance pay)) (“Welfare Benefits”) that are incurred
on or prior to the Hire Date by the Employees of the Companies, and (ii) claims
relating to continuation of health coverage required pursuant to Section 4980B
of the Code or Part 6 of Subtitle B of Title I of ERISA (“COBRA Coverage”)
attributable to “qualifying events” occurring prior to the Hire Date with
respect to any Employees of the Companies, any former employees of the Companies
and any beneficiaries and dependents of any of the Employees of the Companies or
such former employees, to the extent that such liabilities are reflected on the
Opening Balance Sheet. Purchaser shall be solely responsible for (i) any
benefits, damages or other claims to, by or on behalf of any Transferred
Employee, including involving compensation or benefits or otherwise, arising out
of employment or the termination of employment after the Hire Date, and (ii)
COBRA Coverage attributable to “qualifying events” occurring on or after the
applicable Hire Date with respect to Transferred Employees and their
beneficiaries and dependents.
 
(e) For purposes of vesting of benefits under the employee benefit plans of
Purchaser and its affiliates providing benefits after a Transferred Employee’s
Hire Date, such Transferred Employee shall be credited with his or her years of
service with the Companies before such Hire Date, to the same extent as such
Transferred Employee was entitled, before such Hire Date, to vesting credit for
such service under any similar Employee Benefit Plans to the extent permitted by
Purchasers benefit providers. In addition, and without limiting the generality
of the foregoing, (i) unless a waiting period is required by Purchaser’s benefit
providers, each Transferred Employee shall be immediately eligible to
participate, in any and all employee benefit plans sponsored by Purchaser and
its affiliates for the benefit of Transferred Employees (such plans,
collectively, the “New Plans”) to the extent coverage under such New Plan
replaces coverage under a comparable Employee Benefit Plan in which such
Transferred Employee participated immediately before such Hire Date (such plans,
collectively, the “Old Plans”), and (ii) for purposes of each New Plan providing
medical, dental, pharmaceutical or vision benefits to any Transferred Employee,
Purchaser shall cause all pre-existing condition exclusions and actively-at-work
requirements of such New Plan to be waived for such Transferred Employee and his
or her covered dependents, but only to the extent permitted by applicable law
and Purchaser’s benefit providers, and Purchaser shall cause any eligible
expenses incurred by such Transferred Employee and his or her covered dependents
during the portion of the plan year of the Old Plan ending on the date such
Transferred Employee’s participation in the corresponding New Plan begins to be
taken into account under such New Plan for purposes of satisfying all maximum
deductible, coinsurance and out-of-pocket requirements applicable to such
employee and his or her covered dependents for the applicable plan year as if
such amounts had been paid in accordance with such New Plan to the extent
permitted by Purchaser’s benefit providers.
 
-19-

--------------------------------------------------------------------------------


 
(f) Purchaser, the Companies and the Shareholders agree to furnish each other
with such information concerning Employees of the Companies and the Employee
Benefit Plans and to take all such other reasonable action, as is necessary and
appropriate to effect the transactions contemplated by this Section 4.6, in each
case, to the extent permitted under applicable law.
 
ARTICLE V
 
INDEMNIFICATION
 
5.1 Survival of Representations and Warranties. Unless otherwise specifically
provided herein, all representations, warranties, covenants and agreements of
the Companies, the Shareholders and the General Partners contained in this
Agreement shall survive until the third anniversary of the date hereof, except
that all such representations and warranties of the Companies and the
Shareholders set forth in Sections 2.10(c), 2.10(i), 2.18, 2.19(a)(ii),
2.19(b)(iii), 2.19(b)(iv), 2.26, 2.28 and, to the extent related to any of the
foregoing, 2.30, shall survive until the end of the period of any applicable
statutes of limitations, as the same may be extended by agreement with any
Governmental Entity. All representations, warranties, covenants and agreements
of the Purchaser hereunder shall survive until the end of the period of any
applicable statute of limitations.
 
5.2 Indemnification by the Companies, Shareholders and the General Partners.
After the execution and delivery of this Agreement, each of the Companies, the
Shareholders and the General Partners, jointly and severally, agrees to
indemnify and hold harmless Purchaser and its subsidiaries and affiliates and
their respective officers, directors, employees and agents (collectively,
“Purchaser’s Indemnified Persons”), against and in respect of any payments,
demands, claims, suits, judgments, liabilities, losses, costs, damages or
expenses (including reasonable expenses of investigations and reasonable
attorneys’ or consultants’ fees) (“Damages”) incurred or sustained by any of
Purchaser’s Indemnified Persons (a) as a result of any breach by the Companies
or the Shareholders of the representations, warranties, covenants or agreements
made by the Companies or the Shareholders contained herein (but not including
the representations and warranties in Section 2.18 hereof, which are governed by
Section 5.6 hereof), reading such representations and warranties without regard
to any qualifications as to materiality or Material Adverse Effect, or (b)
related to, arising from or in connection with any the Companies Retained
Liability.
 
-20-

--------------------------------------------------------------------------------


 
5.3 Limitations on Indemnity.
 
(a) With respect to claims for indemnification under clause (a) of Section 5.2,
none of Purchaser’s Indemnified Persons shall be entitled to make any claim for
indemnification for any breach of representation or warranty after the date on
which the same ceases to survive pursuant to Section 5.1 hereof, provided,
however, that if prior to such date the Companies or Shareholders shall have
received written notification of a claim for indemnity from any of Purchaser’s
Indemnified Persons, which notice shall specify in reasonable detail the facts
and circumstances which form the basis for such claim, then such claim, if
diligently pursued, shall continue as a basis for indemnity until it is finally
resolved.
 
(b) With respect to claims for indemnification under clause (b) of Section 5.2,
any of Purchaser’s Indemnified Persons shall be entitled at any time to make any
claim for indemnification thereunder, and the obligations of the Companies and
the Shareholders under clause (b) of Section 5.2 shall be perpetual.
 
(c) Notwithstanding anything to the contrary in this Agreement, the Companies
and the Shareholders shall not be liable in indemnity pursuant to clause (a) of
Section 5.2 unless and until the aggregate Damages that Purchaser would
otherwise be entitled to claim pursuant to such clause exceeds $25,000 and then
only to the extent that such Damages exceed such amount.
 
(d) Notwithstanding anything to the contrary in this Agreement, (i) the
Companies and the Shareholders shall not in the aggregate be liable in indemnity
pursuant clause (a) of Section 5.2 for more than the aggregate amount of all
payments received by the Companies, the Shareholders and/or the General Partners
pursuant to this Agreement.
 
5.4 Indemnification by Purchaser.
 
(a) After the execution and delivery of this Agreement, Purchaser agrees to
indemnify and hold harmless the Shareholders, the General Partners, the
Companies and their subsidiaries, affiliates, and all such person’s respective
officers, directors, employees and agents (collectively, the “Companies’
Indemnified Persons”), against and in respect of any Damages incurred or
sustained by any of them (i) as a result of any breach by Purchaser of the
representations, warranties, covenants or agreements made by Purchaser contained
herein, or (ii) related to, arising from or in connection with any the Companies
Assumed Liability.
 
-21-

--------------------------------------------------------------------------------


 
(b) With respect to claims for indemnification under clause (i) of Section
5.4(a) of this Agreement, none of the Companies’ Indemnified Persons shall be
entitled to make any such claim for indemnification for any breach of
representation or warranty after the date on which the same ceases to survive
pursuant to Section 5.1 hereof, provided, however, that if prior to such date
Purchaser shall have received written notification of a claim for indemnity from
the Companies’ Indemnified Person, which notice shall specify in reasonable
detail the facts and circumstances which form the basis for such claim, then
such claim, if diligently pursued, shall continue as a basis for indemnity until
it is finally resolved.
 
(c) With respect to claims for indemnification under clause (ii) of Section
5.4(a) of this Agreement, any of the Companies’ Indemnified Persons shall be
entitled at any time to make any claim for indemnification thereunder, and the
obligations of Purchaser thereunder shall be perpetual.
 
5.5 Indemnification Procedures.
 
(a) An indemnified party under Section 5.2 or Section 5.4 or any successor
thereto or permitted assignee thereof (an “Indemnified Party”) shall give prompt
written notice to a party obligated under Section 5.2 or Section 5.4 to provide
indemnification (an “Indemnifying Party”) of any Damages in respect of which
such Indemnifying Party has a duty to provide indemnity to such Indemnified
Party under Section 5.2 or Section 5.4, except that any delay or failure so to
notify the Indemnifying Party shall relieve the Indemnifying Party of its
obligations hereunder only to the extent the Indemnifying Party is actually and
materially prejudiced by reason of such delay or failure.
 
(b) If a third party asserts a claim against any Indemnified Party for Damages
(a “Third Party Claim”), the Indemnifying Party shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all expenses. The Indemnified Party shall
have the right to employ separate counsel in such Third Party Claim and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Party unless there are actual or
potential conflicts of interest between the Indemnified Party and the
Indemnifying Party or if there are defenses available to the Indemnified Party
which are not available to the Indemnifying Party, in which case the fees and
expenses of such counsel shall be paid by the Indemnifying Party, provided,
however, that the Indemnifying Party shall be responsible for the fees and
expenses of only one such counsel in respect of a Third Party Claim for all
Indemnified Parties. In the event that the Indemnifying Party fails to assume
the defense thereof within a reasonable time under the circumstances after
notice of any Third Party Claim, the Indemnified Party shall have the right to
undertake the defense, compromise or settlement of such Third Party Claim for
the account of the Indemnifying Party, subject to the right of the Indemnifying
Party to assume the defense of such Third Party Claim with counsel reasonably
satisfactory to the Indemnified Party at any time prior to the settlement,
compromise or final determination thereof. Anything in this Section 5.5(b) to
the contrary notwithstanding, the Indemnifying Party shall not, without the
Indemnified Party’s prior written consent, such consent not to be unreasonably
withheld, settle or compromise any Third Party Claim or consent to the entry of
any judgment with respect to any Third Party Claim except that, the Indemnifying
Party may, without the Indemnified Party’s prior written consent, settle or
compromise any such Third Party Claim or consent to entry of any judgment with
respect to any Third Party Claim which requires solely that monetary damages be
paid by the Indemnifying Party and which includes as an unconditional term
thereof the release by the claimant or the plaintiff of the Indemnified Party
from all liability in respect of such Third Party Claim. In the event that the
Indemnifying Party shall have assumed the defense of any Third Party Claim, the
Indemnified Party shall not, without the Indemnifying Party’s prior written
consent, such consent not to be unreasonably withheld, settle or compromise any
such Third Party Claim.
 
-22-

--------------------------------------------------------------------------------


 
(c) With respect to any claim for Damages other than a Third Party Claim, the
Indemnifying Party shall have thirty days from receipt of notice from the
Indemnified Party of such claim within which to respond thereto. If the
Indemnifying Party does not respond within such thirty-day period, the
Indemnifying Party shall be deemed to have accepted responsibility to make
payment and shall have no further right to contest the validity of such claim.
If the Indemnifying Party notifies the Indemnified Party within such thirty-day
period that it rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party under applicable law.
 
(d) Any Indemnified Party shall, upon receipt of a written request therefor from
the Indemnifying Party, provide the Indemnifying Party with reasonable access to
books and records within the control of the Indemnified Party as the
Indemnifying Party shall reasonably request (i) in order to defend a Third Party
Claim as to which indemnification is being sought and as to which the
Indemnifying Party has assumed the defense, or (ii) with respect to any claim by
an Indemnified Party as to which indemnification is sought.
 
5.6 Tax Indemnification and Other Tax Matters.
 
(a) Notwithstanding anything to the contrary in this Agreement, neither the
Companies nor the Shareholders shall be liable to any of Purchaser’s Indemnified
Persons pursuant to Section 5.2 for any Taxes or for any liability incurred in
connection with or imposed by any Taxing Authority, including any interest,
penalties, fines, or additions to Tax, and such liability shall instead be
governed exclusively by this Section 5.6. In the event and to the extent that
there shall be a conflict between the provisions of Section 5.2, Section 5.3,
Section 5.4 or Section 5.5, and the provisions of Section 5.6, this Section 5.6
shall control.
 
(b) The Companies and the Shareholders (collectively, the “Tax Indemnifying
Parties”), covenants and agrees to indemnify and hold harmless Purchaser’s
Indemnified Persons, from and against (i) all Taxes of the Companies
attributable to periods or portions thereof ending on or before the execution
and delivery of this Agreement (including any Taxes arising under Section 1374
of the Code or under similar provisions of state or local laws as a result of
the transactions contemplated by this Agreement); (ii) all Taxes arising as a
result of any adjustment by a Taxing Authority to the consequences of any
payments made by the Companies to any of its employees during the previous three
years of the date of this Agreement or any payments by the Companies to any of
its employees pursuant to this Agreement; and (iii) reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by
Purchaser’s Indemnified Persons with respect to the imposition of such Taxes.
 
-23-

--------------------------------------------------------------------------------


 
(c) (i)  Notwithstanding anything in this Agreement to the contrary, if a
written notice of deficiency, proposed adjustment, assessment, audit,
examination, or other claim with respect to the Companies shall be delivered or
sent to Purchaser, the Companies or the Shareholders, or a suit or dispute
commenced or initiated against Purchaser, the Companies or the Shareholders by
any Taxing Authority with respect to which any of Purchaser’s Indemnified
Persons is entitled to indemnification from the Tax Indemnifying Parties
pursuant to Section 5.6(b) (a “Taxing Authority Claim”), the person receiving
such notice or named in such suit or dispute shall promptly notify the Tax
Indemnifying Parties in writing of the Taxing Authority Claim, which notice
shall apprise the Tax Indemnifying Parties in reasonable detail of the nature of
the Taxing Authority Claim, and shall furnish a copy thereof to Purchaser and
the Companies.
 
(ii) The Tax Indemnifying Parties shall (unless they provide notice to Purchaser
that they elect otherwise, which notice shall be given within thirty days of the
date upon which the Tax Indemnifying Parties receive notice of a Taxing
Authority Claim), assume and control the defense of any Taxing Authority Claim
involving any Taxable period for which a Return was legally required to be filed
relating to periods or portions thereof ending on or before the date hereof, at
their own cost and expense and with their own counsel. The Tax Indemnifying
Parties shall keep Purchaser informed of all developments and events relating to
such Taxing Authority Claim, and the Tax Indemnifying Parties shall not have the
right to settle or compromise a Taxing Authority Claim in a manner that may
adversely affect Purchaser’s Tax position for any Taxable Period without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld. If the Tax Indemnifying Parties shall not elect to assume and control
the defense of such Taxing Authority Claim, Purchaser shall control the defense
of such Taxing Authority Claim without adversely affecting its rights to
indemnification hereunder.
 
(iii) Purchaser shall control the defense of any Taxing Authority Claim for
which the Tax Indemnifying Parties are not required to indemnify Purchaser’s
Indemnified Persons pursuant to Section 5.6(b).
 
(iv) With respect to the settlement, compromise or disposition of any Taxing
Authority Claim which Purchaser exclusively controls pursuant to this Section
5.6(c)(iii), Purchaser shall provide the Tax Indemnifying Parties with a
statement calculating the Tax Indemnifying Parties’ indemnification obligation
pursuant to Section 5.6(b) prior to the proposed payment by Purchaser of such
Taxing Authority Claim. In the event Purchaser and the Tax Indemnifying Parties
cannot agree as to their respective amounts of liability, the Tax Indemnifying
Parties shall be responsible for the amount they have in good faith determined
to be their liability, which amount shall be finally determined in accordance
with the dispute resolution method described in Section 5.6(c)(v).
 
(v) Disputes relating to any amount to be paid pursuant to Section 5.6, and any
other matters which any provision of Section 5.6 specifically provides are to be
resolved pursuant to the method set forth in this Section 5.6(c)(v), shall be
resolved by submission to an independent accounting firm mutually acceptable to
Purchaser and the Tax Indemnifying Parties, which shall, within thirty days
after such submission, make its determination which shall be binding, final and
conclusive on the Tax Indemnifying Parties and Purchaser. Payment shall be made
within ten days of the resolution of such dispute. The fees and disbursements
incurred in resolving such dispute shall be borne equally by Purchaser and the
Tax Indemnifying Parties.
 
-24-

--------------------------------------------------------------------------------


 
(d) The Tax Indemnifying Parties and Purchaser shall cooperate fully as and to
the extent reasonably requested by the other such party in connection with the
preparation and filing of any Return, and any claim, audit, litigation or other
proceeding, with respect to Taxes of the Companies or Purchaser. The
Shareholders shall retain and (upon Purchaser’s or the Tax Indemnifying Parties’
reasonable request) provide Purchaser with any copies (or originals if required)
of records and information that are reasonably relevant to any Return, claim,
audit, litigation or other proceeding with respect to any Tax liability of the
Companies for any Taxable period for which a Return was legally required to be
filed before the date hereof (taking into account filing extensions granted in
response to timely and proper applications).
 
(e) For the purposes of this Agreement, the following terms shall have the
meanings set forth below:
 
(i) “Tax” (and with correlative meaning, “Taxes” and “Taxable”) means any net
income, gross income, sales and use, transfer, gains, excise, gross receipts,
capital stock, production, disability, estimated, alternative or add-on, ad
valorem, transfer, withholding, franchise, profits, license, payroll,
employment, excise, severance, stamp, business and occupation, premium, real or
personal property, land value increment, withholding, environmental, value-added
or windfall profit tax, custom, duty or other tax, governmental fee or other
like assessment or charge of any kind whatsoever imposed on the Companies or
Purchaser by any U.S. federal, state, local or foreign governmental authority (a
“Taxing Authority”) responsible for the imposition of any such Tax, together
with any interest or any penalty, addition to Tax or additional amount imposed
with respect to any of the foregoing Taxes incurred in connection with the
determination, settlement or litigation of any tax liability.
 
(ii) “Return” means any tax return, statement, report or form (including
estimated tax returns and reports and information returns and reports) required
to be filed with any Taxing Authority with respect to Taxes.
 
5.7 Confidentiality. The parties hereto agree to cooperate in such a manner as
to preserve in full the confidentiality of all confidential business records and
attorney-client privilege and work-product immunity. In connection therewith,
each party hereto agrees that
 
(a) it will use all reasonable efforts, in any action, suit or proceeding in
which it has assumed or participated in the defense, to avoid production of
confidential business records; and
 
(b) all communication between any party hereto and counsel responsible for, or
participating in, the defense of any action, suit or proceeding shall, to the
extent possible, be made so as to preserve any applicable attorney-client
privilege or work-product immunity.
 
-25-

--------------------------------------------------------------------------------


 
5.8 Right of Setoff. Notwithstanding any other provision of this Agreement,
Purchaser shall be entitled to deduct from any payments owed to the Companies or
the Shareholders pursuant to this Agreement or otherwise the amount of any
Damages incurred or sustained by any of Purchaser’s Indemnified Persons for
which indemnification is available pursuant to this Article V.
 
5.9 Remedies Cumulative. Except as otherwise expressly provided herein, the
remedies provided herein shall be cumulative and shall not preclude the
assertion by any party hereto of any other rights or the seeking of any other
remedies against any other party hereto.
 
ARTICLE VII


GENERAL PROVISIONS
 
6.1 Amendment and Waiver. No amendment of any provision of this Agreement shall
in any event be effective unless the same shall be in writing and signed by all
of the parties hereto. Any failure of any party to comply with any obligation,
agreement or condition hereunder may only be waived in writing by the other
parties, but such waiver shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. No failure by any party to take any
action with respect to any breach of this Agreement or default by any other
party shall constitute a waiver of such party’s right to enforce any provision
hereof or to take any such action.
 
6.2 Notices. All notices, requests and other communications hereunder shall be
(i) in writing, (ii) delivered personally, telecopied (if confirmed), delivered
by a nationally recognized overnight courier service (with proof of delivery),
or mailed by registered or certified mail (postage prepaid, return receipt
requested), and (iii) deemed given (A) upon receipt if personally delivered or
telecopied (if confirmed), (B) on the date delivered by a nationally recognized
courier service as set forth on its record of delivery, or (C) on the fifth day
after the date set forth on the receipt of certified or registered mailing, and
(iv) addressed to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
(a) If to the Companies or Shareholders,
 
J&J Leasing Partnership
P.O. Box 120308
Arlington, Texas 76012
Facsimile: [____________]

 
With a copy to,
 
Michael Myers
Myers Wilson P.C.
16660 Dallas Parkway, Suite 2500
Dallas, Texas 75248
Facsimile: 972-248-8088
 
-26-

--------------------------------------------------------------------------------




(b) If to Purchaser,
 
Richard Berliner
Chief Executive Officer
BCI Communications
97 Linden Avenue
Elmwood, New Jersey 07407
Facsimile: 201-794-8974
 
With a copy to,
 
Anslow & Jaclin
195 Route 9 South, Ste. 204
Manalapan, New Jersey, 07726
Facsimile: 732 577-1188

 
Nick Day
General Counsel
BCI Communications, Inc.
97 Linden Avenue
Elmwood, New Jersey 07407
Facsimile: 201-794-8974

 
6.3 Entire Agreement; Assignment; Governing Law.
 
(a) This Agreement constitutes the entire agreement, and supersedes all other
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.
 
(b) This Agreement shall not be assigned by any party (by operation of law or
otherwise) without the prior written consent of the other parties, except that
(i) Purchaser may assign this Agreement to any affiliate of Purchaser without
the consent of any other party, and (ii) Purchaser may assign this Agreement to
any other person, provided, however, that, in either case, Purchaser shall each
remain fully liable for the performance of all its obligations hereunder.
 
(c) This Agreement shall be governed by and be construed in accordance with the
laws of the State of New Jersey, without giving effect to the principles of
conflicts of laws thereof.
 
6.4 Equitable Remedies. Each of the parties hereby acknowledges and agrees that
monetary damages would not be a sufficient remedy for, and other parties would
be irreparably harmed by, any breach by it of this Agreement and that each party
shall be entitled to specific performance and injunctive relief, without payment
of bond or security, as remedies for any such breach. Such remedies shall not be
deemed to be the exclusive remedies for a breach of this Agreement by a party
but shall be in addition to all other remedies available to the non-breaching
parties at law or in equity.
 
-27-

--------------------------------------------------------------------------------


 
6.5 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and, subject to Section 6.3(b) hereof, their
respective successors (including executors and administrators) and assigns, and
nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights or remedies of any nature whatsoever under or by reason
of this Agreement.
 
6.6 Descriptive Headings. The section and other headings contained in this
Agreement and the Disclosure Schedule are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement or the
Disclosure Schedule.
 
6.7 Interpretation.
 
(a) As used in this Agreement, unless expressly stated otherwise, (i) the word
“or” is used disjunctively and not exclusively; (ii) the word “including” is
used without limitation; and (iii) words of grammatical gender are used gender
neutrally.
 
(b) Ambiguities in this Agreement shall be interpreted in the light of the
intentions of the parties at the time this Agreement was made and shall not be
interpreted for or against any party on the basis that such party was
responsible or primarily responsible for the drafting of this Agreement.
 
6.8 Transaction Costs. Except as otherwise expressly provided herein, all costs,
fees and expenses incurred by the parties in connection with this Agreement, the
transactions contemplated by this Agreement or the negotiations preceding this
Agreement (including fees and disbursements of counsel, brokers, finders,
investment bankers, accountants, financial advisors or other professionals)
shall be borne by the party incurring them.
 
6.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
6.10 Consent to Exclusive Jurisdiction and Service of Process. Any legal action
or proceeding arising out of or relating to this Agreement shall be brought
solely in the federal or state courts located in Bergen County in the State of
New Jersey. The parties hereby accept for themselves and in respect of their
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. The parties irrevocably waive any objection or defense which
they may now or hereafter have to the bringing of any such action or proceeding
in any of the aforesaid courts, including, without limitation, any objection or
defense based upon lack of personal jurisdiction, improper venue, the doctrine
of forum non conveniens, or 28 U.S.C. § 1404, and the parties agree not to seek
the dismissal or transfer of any action or proceeding brought in any of the
aforesaid courts upon any of such grounds. Each of the parties further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered mail, postage prepaid, to the party at the address specified in this
Agreement in Section 6.2, such service to become effective fifteen days after
such mailing. Nothing herein shall in any way be deemed to limit the ability of
any party hereto to serve any such legal process, summons, pleading or other
court paper in any other manner permitted by applicable law.
 
-28-

--------------------------------------------------------------------------------


 
6.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.
 
-29-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed, or caused their respective
officers thereunto duly authorized to execute, this Agreement as of the date
first written above.
 

       
DIGITAL SERVICES COMMUNICATIONS, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 

     
J&J LEASING PARTNERSHIP
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: James Labenz
 
Title: General Partner

 

     
And
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Jeffrey Reis
 
Title: General Partner

 

     

--------------------------------------------------------------------------------

Jim Labenz
 
 

 

     

--------------------------------------------------------------------------------

Jeff Reis
 

 

     
BCI COMMUNICATIONS, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Richard Berliner 
 
Title: Chief Executive Officer



-30-

--------------------------------------------------------------------------------

